Title: [Notes of Debates, Continued] Octr. 13.
From: Adams, John
To: 


       R. Livingston. Hopes the whole Matter will be putt off. Is willing as it seems the general sense, that all should be put upon a Footing.
       Gadsden. Hopes it will not be putt off. S. Carolina will be in the utmost Confusion if this matter is not decided. Let the Continent determine.
       Stone. Can see no particular Inconvenience to Carolina. 2ds. the Motion of Mr. Livingston, for postponing the Question, and gives his Reasons.—The Powder Committee must take Clearances. If they are allowed to take Clearances, and no other, then whenever they take a Clearance it will be known, that it is for Powder, and the Vessell will be watched.
       Lee. I see very clearly, that the best Time for putting a Question is when it is best understood. That Time is the present. As to Powder, Time may be allowed for the Committee to clear Vessells.
       J. Rutledge. Thinks this Motion extraordinary. This Subject has been under Consideration 3 Weeks. It is really trifling. The Committee may have Time allowed to clear Vessells for Powder. But I had rather the Continent should run the Risque of sending Vessells without clearances. What Confusion would ensue if Congress should break up without any Resolution of this sort. The Motion seems intended to defeat the Resolution entirely. Those who are against it, are for postponing.
       
       Jay. We have complied with the restraining Act. The Question is whether we shall have Trade or not? And this is to introduce a most destructive Scheme, a scheme which will drive away all your Sailors, and lay up all your Ships to rot at the Wharves.
      